— Judgment, Supreme Court, New York County (Dontzin, J.), entered February 3, 1981 dismissing a CPLR article 78 petition, is unanimously affirmed, without costs. The medical board’s determination that there was insufficient evidence of accident disability was not arbitrary, capricious or without rational basis. It is therefore unnecessary for us to consider whether the board of trustees of the Teachers’ Retirement System was acting within its authority in granting petitioner’s request for an exception to the two-year limitation for the making of such application prescribed by subdivision c of section B20-42.1 of the Administrative Code of the City of New York. Concur — Kupferman, J. P., Sullivan, Markewich, Silverman and Asch, JJ.